   0:21-cv-00014-MGL-PJG           Date Filed 07/20/21     Entry Number 22        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Tammy D. Lindsay,                               )           C/A No. 0:21-14-MGL-PJG
                                                )
                              Plaintiff,        )
                                                )
       v.                                       )                     ORDER
                                                )
Exel Inc., DHL Supply Chain,                    )
                                                )
                              Defendant.        )
                                                )

       This matter is currently before the assigned United States Magistrate Judge for a service of

process status review. Plaintiff Tammy D. Lindsay, who is self-represented, filed her Complaint

on January 4, 2021. (ECF No. 1.) On April 12, 2021, the court issued an order authorizing service

and directing the Clerk of Court to issue the summons and provide the plaintiff with the issued

summons for service of process. (ECF No. 17 at 2.) As directed by the court’s order, the Clerk of

Court issued summons pursuant to Federal Rule of Civil Procedure 4(b). (ECF No. 18.) The

plaintiff was specifically advised in the court’s order that, pursuant to Federal Rule of Civil

Procedure 4(m), she was responsible for service of process. (ECF No. 17 at 2.) The court also

advised the plaintiff that, pursuant to Federal Rule of Civil Procedure 4(m), service of process

must be effected on the defendant within 90 days. As of the date of this order, more than 90 days

have passed since service was authorized and the plaintiff has not filed proof of service with the

court as required under Federal Rule of Civil Procedure 4(l).

       Accordingly, the plaintiff is granted fourteen (14) days to respond in writing to this Order

to provide the court with proof of service of the Complaint upon the defendant in accordance with

Federal Rule of Civil Procedure 4(l)(1), or show good cause for failure to serve pursuant to Rule




                                           Page 1 of 2
   0:21-cv-00014-MGL-PJG         Date Filed 07/20/21     Entry Number 22      Page 2 of 2




4(m). Failure to do so may result in a recommendation by the court that this case be dismissed

pursuant to Rule 4(m).

       IT IS SO ORDERED.

                                           __________________________________________
July 20, 2021                              Paige J. Gossett
Columbia, South Carolina                   UNITED STATES MAGISTRATE JUDGE




                                         Page 2 of 2
